           Case 1:20-cv-00412-SAB Document 47 Filed 08/10/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

 CARLO GUILIANO CRESCI,                                 Case No. 1:20-cv-00412-SAB (PC)

                          Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
                                                        AD TESTIFICANDUM TO PRODUCE
 v.                                                     INMATE CARLO GUILIANO CRESCI,
                                                        CDCR #AZ-6742 VIA VIDEO
 PERKINS, et al.,                                       CONFERENCE

                          Defendants.                   DATE: September 9, 2021
                                                        TIME: 9:30 a.m.


        Inmate Carlo Guiliano Cresci, CDCR #AZ-6742, a necessary and material witness on her own
behalf in a Settlement Conference on September 9, 2021, is confined at the California Substance Abuse
Treatment Facility and State Prison, Corcoran (SATF), in the custody of the Warden. In order to secure
this inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding
the custodian to produce the inmate to appear by video conference from her present institution (via
Zoom) before Magistrate Judge Barbara A. McAuliffe, on September 9, 2021, at 9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
Warden to produce the inmate named above to appear by video (via Zoom) before the United States
District Court at the time and place above, until completion of the settlement conference, or as ordered by
the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
to provide the new custodian with a copy of this writ.

         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: The Warden of the SATF

        WE COMMAND you to produce the inmate named above to appear by video (via Zoom) at the
time and place above, until completion of the settlement conference, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the inmate and
have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated:     August 10, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
Case 1:20-cv-00412-SAB Document 47 Filed 08/10/21 Page 2 of 2
